Per Curiam,
It is unnecessary at this time to express an opinion upon the question whether an appeal lies from the order referred to in the petition. It is sufficient for present purposes to say that even if an appeal does lie, our jurisdiction on appeal must necessarily be confined to an examination of the regularity and legality of the proceedings brought up by the certiorari and cannot be extended to an examination of the evidence adduced at the hearing or to the rulings of the judge upon questions of evidence. In saying this we are not to be understood as intimating that the rulings complained of were erroneous.
The motion for an order of supersedeas is denied.